Case 9:19-bk-11573-MB    Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50            Desc
                          Main Document    Page 1 of 26



 1   ERIC P. ISRAEL (State Bar No. 132426)
     eisrael@DanningGill.com
2    AARON E. DE LEEST (State Bar No. 216832)
     adeleest@DanningGill.com
3    DAMNING,GILL,ISRAEL & KRASNOFF,LLP
     1901 Avenue ofthe Stars, Suite 450
4    Los Angeles, California 90067-6006
     Telephone: (310)277-0077
5.   Facsimile: (310)277-5735
6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
7~
8                         UNITED STATES BANKRUPTCY COURT

 y                         CENTRAL DISTRICT OF CALIFORNIA

10                                 NORTHERN DIVISION

11

12                                              Case No.: 9:19-bk-11573-MB

13                                              Chapter 11

14                                           TRUSTEE'S NOTICE OF MOTION AND
                                             MOTION FOR ORDER AUTHORIZING
15                                           THE REJECI'lUN Ulu'
                                             ADMINISTRATION AGREEMENT
16                                           WITH GIT,INC.; MEMORANDUM OF
                                             POINTS AND AUTHORITIES,
17                                           DECLARATION OF MICHAEL A.
                                             MCCONNELL AND REQUEST FOR
18                                           JUDICIAL NOTICE IN SUPPORT
                                             THEREOF
19
                                                Date:    January 17, 2020
20                                              Tiine:   10:00 a.Ill.
                                                Place:   Courtroom 201
21                                                       1415 State Street
                                                         Santa Barbara, California
~~
~~

23
24
25
26
27
28
     1570848.1 26932
Case 9:19-bk-11573-MB                     Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                                          Desc
                                           Main Document    Page 2 of 26



 1                                                        TABLE OF CONTENTS

 2                                                                                                                                         P~~e

 3 MEMORANDUM OF POINTS AND AUTHORITIES ........................................................

 4 I. BACKGROUND FACTS ...................................................................................................
 5               A.        The Bankruptcy Case......................................................................................

 6              B.         The Administrative Services Agreement........................................................

 7               C.        The Debtor's Motion to Assume the Administration Agreement ..................

 8              D.         CAP's Failures to Pay the Debtor...................................................................
 9               E.        The Trustee's Prior Rejection Motions............................................................
10               F.        Requested Relief.............................................................................................
1 1 II. ARGUMENT ......................................................................................................................
12               A.        THE COURT SHOULD AUTHORIZE THE TRUSTEE TO REJECT THE
                           ADMINISTRATION AGREEMENT ............................................................,
13
      III. CONCLUSION..................................................................................................................
14
      DECLARATION OF MICHAEL A. MCCONNELL.............................................................
15
      REQUEST FOR JUDICIAL NOTICE .............................................o....................................., ......12
16

17
18
19

20
21
22
23

24
25
26
27
28
       l 570848.1 26932                                                      i
Case 9:19-bk-11573-MB         Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50               Desc
                               Main Document    Page 3 of 26



 1           PLEASE TAKE NOTICE that on January 17, 2020, at 10:00 a.m., Michael A.

 2 McConnell, the Chapter 11 trustee (the "Trustee") for the estate of HVI Cat Canyon, Inc.(the

 3 "Debtor"), hereby moves (the "Motion")for an order authorizing the Trustee to reject that certain

 4 Amended and Restated General &Administrative Services Agreement, purportedly entered into on

 5 August 1, 2009, by and between the Debtor and GIT,Inc.("GIT"), as amended, including, most

6 recently on July 1, 2019, and all amendments (collectively, the "Administration Agreement"). The

 7 Trustee requests that the rejection be effective as of December 31, 2019. Out of an abundance of

 8 caution, the Trustee also requests that the Court confirm that the Administration Agreement and

 9 any amendments are also terminated as of December 31, 2019.

10           This Motion is based upon the accompanying Memorandum.of Points and Authorities, the

1 1 ~ accompanying Declaration of Michael A. McConnell and the Request for Judicial Notice, the

12 papers and pleadings on file in this case, and such other evidence that may be presented to the

13 Court.

14           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

1 5 1(a)(7), any opposition to the Motion must be in writing in the format required by the Local

16 Bankruptcy Rules, filed with the Clerk of the Court and served upon counsel for the Trustee, at

1 7 the address in the upper left corner of the face ofthis Notice, upon the United States Trustee,

18 1415 State Street, Suite 148, Santa Barbara, California 93101, not less than fourteen(14)days

19 before the hearing. Failure to comply with this procedure may be deemed consent to the granting

20 of the relief requested.
~~

22 DATED: December Z ,2019                    DAMNING,GILL,ISRAEL & KRASNOFF,LLI'

23

24
                                              By:
25                                                  AARON E. DE LEEST
                                                    Attorneys for Michael A. McConnell,
26                                                  Chapter 11 Trustee
27

28

     1570848.1 26932                                   2
Case 9:19-bk-11573-MB          Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                 Desc
                                Main Document    Page 4 of 26



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

2                                                      I.

3                                         BACKGROUND FACTS

4 A.         The Bankruptcy Case

 5           The Debtor is a Colorado corporation authorized to conduct business in the State of

6 ~ California. It is the owner and operator of producing oil and gas wells in California. The wells are

7 located in Santa Barbara County, Orange County and Kern County.

 8           On July 25, 2019, the Debtor filed a voluntary petition for relief under Chapter 11 of title 11

 9 of the United States Code (the "Bankruptcy Code"). The case was originally filed in the Southern

10 District of New York. The case was transferred to the Northern District of Texas, and then later to

1 1 the Central District of California.

12           On or about August 9, 2019, an Official Creditor's Committee was appointed.

13           The Debtor initially operated its business as a "debtor in possession," until on or about

14 October 16, 2019, when the Court entered its Agreed Order Granting Motion for Appointment of a

1 5 Chapter 11 Trustee.

16           On or about October 22, 2019, the Court approved the appointment of Michael A.

17 McConnell as the Chapter 11 trustee in this case.

18

19 B.        The Administrative Services Agreement

20           The Debtor's schedule G (docket nv. 171) reflects that it is a panty to certain executory

21 contracts and unexpired leases with a number of entities, including its affiliate GIT,Inc.("GIT")

22 A copy ofthe Debtor's schedule G is attached as Exhibit "1" to the Request for Judicial Notice.

23           The Debtor and GIT are parties to that certain Amended and Restated General &

24 Administrative Services Agreement, purportedly entered into on August 1, 2009, as amended,

25 including, most recently on July 1, 2019, and all amendments (collectively, the "Administration

26 Agreement"). A copy of the Administration Agreement is attached as Exhibit "2" to the Trustee's

27 Declaration.

28 ///

     1570848.1 26932                                    3
Case 9:19-bk-11573-MB         Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                  Desc
                               Main Document    Page 5 of 26



 1           Pursuant to the Administration Agreement, GIT provides "general and administrative

2 services, including, without limitation, legal, financing, accounting, administrative /human

3 resources, insurance, IT, compliance /safety, land management including buy/sell transactions, and

4 other services" to Debtor. See Exhibit "2." However, legal bills of attorneys representing affiliates

5 have been added onto the GIT bills, and most of a hefty salary of Randeep Grewal and Ernest

6 Oliveras were included. The latter are officers of the Debtor, and the Debtor did not comply with

7 the procedures to compensate insiders. In addition, pre-petition bills were included the GIT bills.

 8

 9 1 C.      The Debtor's Motion to Assume the Administration Agreement

10           On or about July 30, 2019, the Debtor filed the Motion ofDebtor Pursuant to 11 U.S.C.

1 1 ~ 365(A), Fed. R. Bankr. P. 6003(C) and 6006 and Local Rule 6006-1for Entry ofOrder

12 Authorizing Assumption ofAdministration Agreement with GIT, Inc., Nunc Pro Tunc to the Petition

13 Date (docket no. 14)(the "Assumption Motion"). A copy of Administration Agreement was

14 attached to the Assumption Motion collectively as Exhibit"B." The Assumption Motion was not

15 approved by the Court.

16           In fact, the final order approving the Debtor's Motion Pursuant to 11 U.S.C. ~~ 105(A),

17 363(B), and 363(C) and Fed. R. Bankr. P. 6003 and 6004 For (I) Interim and Final Authority to

18 (A) Continue Existing Cash Management System, (B) Honor Certain Prepetition Obligations

19 Related Thereto, and(C) Maintain Business Forms and Existing Bank Accounts and (II) Related

20 Relief(docket no. 1~ (the "Cash Management Motion"), eiiter~d on OctoUer 21, 2019(docket no,

21 41~,specifically provides and ordered that "nothing contained in the Motion,the Interim Order,

22 this Final Ordcr, or any payment made pursuant to the authority granted by this Final Order, is

23 intended to be or shall be construed as ...(iii) approval or assumption of any agreement, contract,

24 program, policy, or lease under section 365 of the Bankruptcy Code." See docket no. 416 at pg. 7.

25

26 D.        CAP's Failures to Pay the Debtor and Wrongful Setoffs

27           Since the Petition Date, the Debtor's affiliate California Asphalt Production, Inc.("CAP"),

28 ~~ which operates a certain refinery in Santa Maria, California, has failed to pay the Debtor in full for

     1570848.1 26932                                    ~!
Case 9:19-bk-11573-MB          Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50               Desc
                                Main Document    Page 6 of 26



 1   the crude oil delivered by the Debtor to CAP and has purported to set off pre-petition and post-

 2 petition amounts owed by the Debtor to CAP against amounts owed by CAP to the Debtor. CAP

 3 has also purported to set off amounts owed by CAP to the Debtor for amounts the Debtor

4 purportedly owes to the Debtor's other affiliates, GIT and GTL1 ("GTL 1"). The latter "triangular

 5 setoffs" have included payments to attorneys and insiders in violation,ofthe Bankruptcy Code.

 6

 7 1 C.      The Trustee's Prior Refection Motions

 8           On or about November 27, 2019, in an effort to disentangle the Debtor from its contractual

 9 relationships with its affiliates, among other reasons, the Trustee filed a Motionfor Order

10 Authorizing the Rejection ofOil Purchase Contracts (Contract No. COP-003for Belridge Crude

11   Oil and All Amendments and Contract No. COP-004for Richfield Heavy Crude Oil and All

12 Amendments) with California Asphalt Production, Inc.,formerly known as Santa Maria Refining

13 Co. and Greka Refining Company(docket no. 573)(the "First Rejection Motion").

14           In addition, on or about December 4, 2019, the Trustee filed a Motivnfor Order

15 Authorizing the Rejection ofAll Contracts and Agreements with California Asphalt Production,

16 Inc., Formerly Known as Santa Maria Refining Co. and Greka Refining Company, and GTLI, LLC,

17 Not Previously Included in Prior Motion to .Reject(Docket Nv. 573)(docket no, 586)(the "Second

18 Rejection Motion"). The First Rejection Motion and Second Rejection Motion sought to reject all

19 I, the contracts and agreements between the Debtor and its affiliates CAP and GTL 1.

20           Pursuant to the Court's order shortening time, entered on or about December 5, 2019

21 (docket no. 590), the Court heard both the First Rejection Motion and Second Rejection Motion on

22 December 10, 2019, at 11:00 a.m., at which time the Court granted the motions. The Court's

23 orders granting the First Rejection Motion and Second Rejection Motion were entered on or about

24 December 11,.2019(docket nos. 612 and 613).

25
~~ F.        Requested Relief

27            As discussed below, the Trustee now seeks authority to reject the Administration

2g II Agreement between the Debtor and GIT, and all amendments thereto. The Trustee also requests

     1570848.1 26932                                   5
Case 9:19-bk-11573-MB         Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                 Desc
                               Main Document    Page 7 of 26



 1 ~ that the Court confirm that the Administration Agreement is also terminated.

2
3                                                      II.

4                                               ARGUMENT

 5 A.        THE COURT SHOULD AUTHORIZE THE TRUSTEE TO REJECT THE

6            ADMINISTRATION AGREEMENT

 7           Section 365(a) ofthe Bankruptcy Code provides in relevant part that, with certain
 8 exceptions under sections 765 and 766 and sections 365(b),(c), and(d)(all of which are

 9 inapplicable here), the Trustee, subject to the Court's approval, may reject any executory contract

10 or unexpired lease ofthe debtor. 11 U.S.C. § 365(a).
11           Rule 6006(a) of the Federal Rules of Bankruptcy Procedure provides, in relevant part, that a

12 proceeding to reject an executory contract or unexpired lease is governed by Fed. R. Bankr. P.

13 9014. Rule 6006(c) provides, in relevant part, that notice of a motion to reject a lease must be
14 given to the other party to the contract or lease, other parties in interest as the Court may direct, and

15 the United States Trustee.
16           The Bankruptcy Code does not set forth explicit guidelines for courts to apply in

17 determining whether to approve the decision of a trustee to reject an executory contract or
18 unexpired lease. Courts generally have applied the "business judgment" test when reviewing such
19 decisions. See, e,g., Group oflnstitutionallnvestors v. Chicago, Affil., St, P,& P.R.R., 318 U.S.

20 523, 550(1943); Richmonu'Leasing Cu. v. Cupi~ul Bczrck, N.A., 7G2 F.2d 1303, 1309(5th Cir.
21   1985), cent. den., 475 U.S. 1057(1986); In re Richmond Metal Finishers, Inc., 756 F.2d 1043,
22 1046-47(4th Cir. 1985); In re Minger,602 F.2d 38, 43 (2d Cir. 1979);In re Tilco, Inc., 558 F.2d

23 1369, 1372(10th Cir. 1977). In Group oflnstitutional Inv. v. Chicago, MIL., St. P.& P.R.R., the
24 Supreme Court addressed the issue of the standards involving the assumptions of executory
25 contracts or unexpired leases, and stated that "the question whether a lease should be rejected and if
26 not on what terms it should be assumed is one of business judgment." Group oflnstitutional Inv. v.
27 Chicago, Mil., St. P.& P.R.R., 318 U.S. at 550.
28 ///
     1570848.1 26932
Case 9:19-bk-11573-MB           Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                Desc
                                 Main Document    Page 8 of 26



 1            As the above authorities state, a trustee is granted wide latitude in determining whether to

2 assume or reject an unexpired lease or executory contract. "In any event, court approval under

 3 Section 365(a), if required, except in extraordinary situations, should be granted as a matter of

4 course." In re Summit Land Company, 13 B.R. 310, 315 (Bankr. D. Utah 1981). The Court in

 5 Summit explained that this rule, among other things, not only places responsibility for

6 administering the estate upon the trustee, not the court, and therefore furthers the policy ofjudicial

 7 independence considered vital by the authors of the Bankruptcy Code, but also expedites the

 8 administration of estates, another goal of the Bankruptcy Code. Id.

9             The Trustee's decision to reject the Administration Agreement is a sound exercise of his

l0 business judgment. In particular, the Trustee has located a lower cost service provider for the

1 1 general and administrative services GIT was providing to the Debtor. The Trustee has already

12 begun the transition to the new provider, and GIT will remain in place until December 31, 2019.

13 This transitionary period will aid in closing out the books for the year 2019. The Trustee has also

14 already rejected the agreements and contracts between the Debtor and its other affiliates -- CAP

1 5 and GTL1 and believes, in his business judgment,that it is appropriate to reject the Administration

16 Agreement with GIT to complete the Debtor's disentanglement from its affiliates. As set forth in

17 the First Rejection Motion and the Second Rejection Motion, CAP purported to set off amounts

1 ~ ~ owed by CAP to the Debtor for amounts the Debtor purportedly owes to the Debtor's other

19 affiliates GIT and GTL1.

20            Finally, because rejection itself dues riot terminate the Debtor's agreement with GIT,1 the

21 Trustee requests that the Court confirm that the Administration Agreement with GIT is terminated

22 effective as of December 31, 2019. To the extent that any written notice is required under the

23 Administration Agreement, the Trustee intends this Motion to constitute such notice.

24

25

26
   1 E.g. In re Austin Development Co., 19 F.3d 1077, 1082(5th Cir. 1994)(rejection breaches rather
27 than terminates the contract), cert. denied, 115 S. Ct. 201 (1994); In re Continental Airlines, 981
   F.2d 1450, 1459-61 (5th Cir. 1993)(rejection does not invalidate or extinguish contract).
28

     1 570848.1 26932                                    7
Case 9:19-bk-11573-MB            Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                Desc
                                  Main Document    Page 9 of 26



 1                                                      III.

 2                                               CONCLUSION

 3             For the foregoing reasons, the Trustee requests that the Court enter the order authorizing the

 4 Trustee to reject the Administration Agreement, effective as of December 31,2019, and

 5 determining that the Administration Agreement is affirmatively terminated as ofthat date. The

 6 Trustee also requests such other and further relief as is just and proper under the circumstances.
 7
 8 DATED: December 7i , 2019                      DAMNING,GILL,ISRAEL & KRASNOFF,LLP

 9

10
                                                  By:
11                                                      AARON E. DE LEEST
                                                        Attorneys for Michael A. McConnell,
12                                                      Chapter 11 Trustee
13

14
15
16
17

18

19

20

21 I

22

23

24

25

26.

27 1

28

       1 570348.1 26932                                   g
Case 9:19-bk-11573-MB            Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                Desc
                                 Main Document     Page 10 of 26



 1                            DECLARATION OF MICHAEL A. MCCONNELL

2            I, Michael A. McConnell, declare as follows:

3            1.        I am over eighteen years of age, and I have personal knowledge ofthe facts in this

4 declaration and, if called as a witness, could testify competently that the facts stated in this

 5 ~ declaration are true and correct to the best of my knowledge and information.

6            2.        I am the Chapter 11 Trustee of the Bankruptcy Estate of HVI Cat Canyon, Inc. (the

 7 ~ "Debtor").

 8           3.        The Debtor is a Colorado corporation authorized to conduct business in the state of

9 California. It is the owner and operator of producing oil and gas interests in California. The wells

10 are located in Santa Barbara County, Orange County, and Kern County. The Debtor is producing

11   about 1,000 barrels of oil per day and only has storage for about one week of oil production.

12           4.        On or about October 22, 2019, the Court approved my appointment as the Chapter

13   1 1 trustee in this case.

14           5.        The Debtor's schedule G reflects that it was a party to certain executory contracts

15 and unexpired leases with a number of entities, including its affiliate GIT,Inc.("GIT").

16           6.        On or about July 30, 2019,the Debtor filed the Motion ofDebtor Pursuant to 11

17 U.S.C.I~ 365(A), Fed. R. Bankr. P. 6003(C) and 6006 and Local Rule 6006-1for Entry ofOrder

18 Authorizing Assumption ofAdministration Agreement with GIT, Inc., Nunc Pro Tunc to the Petition

19 Date (docket no. 14)(the "Assumption Motion"). A copy of Administration Agreement was

20 attached to the Assumption Motion collectively as Exhibit "B," a true and correct copy of which is

21   attached hereto as Exhibit "2". The Assumption Motion was not approved by the Court.

22           7.        In fact, the final order approving the Debtor's Motion Pursuant to 11 U.S.C. ~~

23 105(A), 363(B), and 363(C)and Fed. R. Bankr. P. 6003 and 6004 Tor (I) Interim and Final

24 Authority to (A) Continue Existing Cash Management System,(B) Honor Certain Prepetition

25 Obligations Related Thereto, and(C)Maintain Business Forms and Existing Bank Accounts and

26 (II) Related Relief(docket no. 1~(the "Cash Management Motion"), entered on October 21, 2019

27 (docket no. 41~,specifically provides and ordered that "nothing contained in tale Motion, the

28 '~ Interim Order, this Final Order, or any payment made pursuant to the authority granted by this

      570848.1 26932                                      D
Case 9:19-bk-11573-MB                 Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                 Desc
                                      Main Document     Page 11 of 26



 1 Final Order, is intended to be or shall be construed as ...(iii) approval or assumption of any

2 agreement, contract, program, policy, or lease under section 365 ofthe Bankruptcy Code." See

3 docket no. 416 at pg. 7.

4               8.          Based on my review ofthe Administration Agreement and knowledge of its

5 operations, the Debtor was using GIT for its back office general and administrative services,

6 including, as set forth in the Administration Agreement for its legal, financing, accounting,

7 administrative /human resources, insurance, IT, compliance /safety, land management including

8 buy/sell transactions, and other services. However, legal bills of attorneys representing affiliates

9 have been added onto the GIT bills, and most of a hefty salary of Randeep Grewal and Ernest

10 Oliveras were included. The latter axe officers of the Debtor, and the Debtor did not comply with

1 1 the procedures to compensate insiders. In addition, pre-petition bills were included the GIT bills. I

12 believe, in my business judgment, that it is appropriate to reject the Administration Agreement with

13 GIT. I have located a lower cost service provider for the general and administrative services that

14 GIT was providing to the Debtor. I have already begun the transition to the new provider and GIT

15 will remain in place until December 31, 2019.

16               9.         I have also already rejected the agreements and contracts between the Debtor and its

17 other affiliates California Asphalt Production, Inc.("CAP"), which operates a certain refinery in

18 Santa Maria, California, and purchased the Debtor's oil, and GTL1,LLC, which provided trucking

19 and equipment to the Debtor.

20               10.        Since the Petition Date, the Debtor's affiliate CAP purpot~ted to set off pre-petition

21 and post-petition amounts owed by the Debtor to CAP against amounts owed by CAP to the

22 Debtor. CAP also purported to set off amounts owed by CAP to the Debtor for amounts the Debtor

23 purportedly owes to the Debtor's other affiliates GIT and GTL1,LLC. The latter "triangular

24 setoffs" have included payments to attorneys and insiders in violation of the Bankruptcy Code.

25               1 1.       I believe, in my business judgment,that it is appropriate to also now reject and

26 terminate the Administration Agreement with GIT to complete the Debtor's disentanglement from

27 its affiliates.

28

     fFilI1F.~£~i~~'SItY~                                      10
Case 9:19-bk-11573-MB           Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                     Desc
                                Main Document     Page 12 of 26



                                                                                               foregoing is
1            I declare under penalty of perjury under the laws of the United States that the

2 true and correct to the best of my knowledge, information and belief.
                                      ~.
3         Executed on December` ,2019 at Fort Worth, Texas.

4

5

6
                                                      .MICHAEL A.       CCONN LL
7

 8

9

10 I

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       570848.1 26932                                   11
Case 9:19-bk-11573-MB            Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                Desc
                                 Main Document     Page 13 of 26



                                     REQUEST FOR JUDICIAL NOTICE

             Michael A. McConnell, the Chapter 11 trustee (the "Trustee")for the estate of HVI Cat

 3 Canyon, Inc.(the "Debtor"), requests that the Court take judicial notice ofthe following:

4            1.        On July 25, 2019, the Debtor filed a voluntary petition for relief under Chapter 11 of

 5 title 11 of the United States Code.

6            2.        The Debtor filed its petition in the Southern District of New York. The case was

 7 ~ transferred to the Northern District of Texas, and then later to the Central District of California.

 8           3.        The Debtor initially operated its business as a "debtor in possession."

 9           4.        On or about July 30, 2019, the Debtor filed the Motion OfDebtor Pursuant to 11

10 U.S.C. ~~ 105(A), 363(B), and 363(C) and Fed. R. Bankr. P. 6003 and 6004 For (I) Interim and

1 1 Final Authority to (A) Continue Existing Cash Management System,(B)Honor Certain Prepetition

12 Obligations Related Thereto, and(C)Maintain Business Forms and Existing Bank Accounts and

13 (II) Related Relief(docket no. 1~(the "Cash Management Motion").

14           5.        On or about August 9, 2019, an Official Creditor's Committee was appointed.

15           6.        On or about September 9, 2019, the Debtor filed its schedule G (docket no. 171),

16 which includes the Debtor's interests as a lessee in numerous surface leases, and other types of

17 leases. A true and correct copy of the Debtor's Schedule G is attached hereto as Exhibit "1."

18           7.        On or about October 16, 2019, the Court entered its Agreed Order Granting Motion

19 for Appointment of a Chapter 11 Trustee.

20           8.        On October 21, 2019(docket no. 41~,the Court entered the final order approving

21   the Cash Management Motion, which specifically ordered that "nothing contained in the [Cash

22 Management] Motion, the Interim Order, this Final Order, or any payment made pursuant to the

23 authority granted by this Final Order, is intended to be or shall be construed as ...(iii) approval or

24 assumption of any agreement, contract, program, policy, or lease under section 365 ofthe

25 Bankruptcy Code." See docket no. 416 at pg. 7.

26

27

28

     1570848.1 26932                                     12
Case 9:19-bk-11573-MB             Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50             Desc
                                  Main Document     Page 14 of 26



 1           9.         On or about October 22, 2019, the Court approved the appointment of Michael A.

2 McConnell as the Chapter 11 trustee in this case.

3             10.       On or about November 27, 2019, at about 2:30 p.m., the Trustee filed a Motionfor

4 Order Authorizing the Rejection ofOil Purchase Contracts (Contract No, COP-003for Belridge

5 Crude Oil and All Amendments and Contract No. COP-004for Richfield Heavy Crude Oil and All

6 Amendments) with California Asphalt Production, Inc.,formerly known as Santa Maria Refining

7 Co. and Greka Refining Company(docket no. 573).

8             1 1.      On or about December 4, 2019, the Trustee filed a Motionfor Order Authorizing the

9 Rejection ofAll Contracts and Agreements with California Asphalt Production, Inc., Formerly

lU Known as Santa Maria Refining Co. and Greka Refining Company, and GTL1, LLC, Not

1 1 Previously Included in Prior Motion to Reject(Docket No. 573)(docket no. 586)(the "Second

12 Rejection Motion")

13            12.       Pursuant to the Court's order shortening time, entered on or about December 5,      ',

14 2019(docket no. 590), the Court heard the First Rejection Motion and Second Rejection Motion on

15 December 10, 2019, at 11:00 a.m., at which time the Court granted the motions. The Court's

16 orders granting the First Rejection Motion and Second Rejection Motion were entered on or about

17 December 11, 2019(docket nos, 612 and 613).

18

19 DATED: December               ,2019             DAMNING,GILL,ISRAEL & KRASNOFF,LLP

20

21
                                                   By:
22                                                       AARO E. DE LEE T
                                                         Attorneys for Michael A. McConnell,
23                                                       Chapter 11 Trustee
24

25

26

27

28

     1 570848.l 26932                                    13
Case 9:19-bk-11573-MB   Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50   Desc
                        Main Document     Page 15 of 26




                               EXHIBIT 1
                     Case 9:19-bk-11573-MB                                                                           Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                      Desc
                                                                                                                     Main Document     Page 16 of 26
                             Case 9:19-bk-11573-MB                                                                    Doc 171 Filed 09/09/19 Entered 09/09/19 08:34:12                   Desc
                                                                                                                      Main Document    Paae 269 of 316


      Debtor name HVI Cat Canyon, II1C.

       United States Bankruptcy Court for the: NOI fhefn                                                                          District of     TX
                                                                                                                                                (State)
      Case number (If known):                                                   19-32857                                           Chapter


                                                                                                                                                                                     ❑ Check if this is an
                                                                                                                                                                                       a mended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                                              12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

      1. Does the debtor have any executory contracts or unexpired leases?
                     ❑ No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
        0 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/8: Assets -Real and Personal Property (Official
        Form 206A/B).
     2. List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                            whom the debtor has an executory contract or unexpired lease


                      State what the contract or                                                              See attachment
                      lease is for and the nature
                      of the debtor's interest

                       State the term remaining
                       List the contract number of
                       any government contract


          State what the contract or
    2.2'. lease is for and the nature
          of the debtor's interest

                      State the term remaining
                       List the contract number of
                        any government contract
    ._..............._........_....__......................._._._...................._..._ ... . . .._.....

         State what the contract or
    2.3' lease is for and the nature
         of the debtor's interest

                      State the term remaining
                       List the contract number of
                       any government contract
._....____..
                      State what the contractor
    2 4'
                      lease is for and the nature
                      of the debtor's interest

                      State the term remaining
                       List the contract number of
                       any government contract
..................
                      State what the contract or
    2.5               lease is for and the nature
                      of the debtor's interest

                      State the term remaining
                       List the contract number of
                       any government contract


                                                                                                                                         o                            ~~~~~111.J~~
                                                                                                                                                .~ 4
Official Form 206G                                                                                             Schedule G: Executory Contracts and Unexpired Leases                       page 1 of _
                                                       Case 9:19-bk-11573-MB                                       Doc 171 Filed 09/09/19 Entered 09/09/19 08:34:12                                                                                            Desc
                                                                                                                   Main Document    Page 270 of 316

     Debtor: HVI Cat Canyon, Inc.                                                                                                                                                                                                                                            Case number (if known) 19-32857
                                                                                                                                             Attachment to Schedule G
                                                                                                                                                  (Page 1 of 2)




        2.1 Santa Barbara County, CA    Crude Oil sales                          Seller                             5/31/2020, evergreen                   Ulifornia Asphalt ProduRion, Inc                                  PO Box 5489,Santa Matia, CA 93656
        2.2 Santa Barbara Wunty,CA      BS&W,Cold Gude delivery                  Seller                                        evergreen                   California ASDhaI[ Production, Inc.                               PO Box Sa89,Santa Maria, CA 93456
        2.3 Santa Barbara County, CA    Waste Gas delivery                       Transferor                                    evergreen                   Glifarnia Asphalt PraduRion,Inc.                                  PO Boz 5489,Santa Maria, CA 93456
        2.a Sanca Barbara County, CA    LCR supply                               Buyer                                         evergreen                   California Psphalt Production, Inc.                               PO Boz 5489,Santa Maria, CA 93456
        2.5 Sanca Barbara County, CA    Hot Load Supply                          Buyer                                         evergreen                   Glifornia luphalt Production, Inc.                                PO Boz 5489,Sonia nnaria, CA 93456
        2.6 Kern County, CP.            Crude Oil sales                          Seller                                        evergreen                   Wlifomia ASOhalt Production, Inc.                                 PO Box 5489,Santa Maria, CA 93456
       2.7 Kern County, CA              Gas sales                                Seller                                        evergreen                   Aera Energy, LLC                                                  10000 Ming Ave., Bakersfeld, CA 9331.
       2.8 Oange CaunN. CA              Uude Oil sales                           Seller                                        evergreen                   California Asphalt Production, Inc.                               PO Box 5489,Santa Maria,CA 93056
       2.9                              Oil &Gas well bond                       Prindpal                                      evergreen                   Fidelity&Deposit Company of Maryland                              PO Bo:1227, Baltimore, MD 21203
      2.10                              Surety end                               Prinopal                                      evergreen                   Fidelity & ~epasit Company of Maryland                            PO Box 1227, Baltimore, MD 21203
      2.11                              Liahility, umbrella insurance            Insured                                       12/1/2019                   Matkei International Inwrante Company Limited                     c%1N Blades,520 Oak Blvd., Suire 250,Hourtor,TX 77027
      2.12                              Property insu2nce                        Insured                                      12/21/2019                   Lloyd's London                                                    c/o Worldwide Facilities, LLC,S Greenway Plaza, Suite 404, Hourton, TX 77046
                                                                                                                                                                                                                                                                                                                                       Case 9:19-bk-11573-MB




      2.13                              Worker Compenution                       Insured                                       12/UZ019                    State Compensation Insurance Fund                                 PO Box 8192,Pleasanton,CA 94588
      z.ia                              Insurance premium £nonce                 Insured                                       12/1/2019                   South Bay Acceptance Corp.                                        PO Boz 639299, Cincinnati, OH 45263
      2.15                              Settlement /Escrow                       Depositor                                                                 u~o~ai                                                            c/o Todd Littleworth,6001 Bollinger Canyon Rd..San Ramon,CA 94563
      2.16                              Settlement /Escrow                       Depositor                                                                 Reetz FOX BaRlett, LLP                                            116 E. Solo St., Santa Barbara, C4 9310.
      2.17                              G&A services                             Client                                        evergreen                   GIT, Inc.                                                         PO Box 5489,Santa Maria, CA 93456
      2.16                              TaK Sharing                              Member                                 while in tax group                 GlT, inc.                                                         PO Box 5489,Santa Maria, CA 93456
      2.19                             Settlement /Installment rontract          Payor                                    16 insUllment5                   West Coast Welding                                                2201 Celsius avenue, Building B,Oxnard,CA 93[30
      2.20 Orange County, CA           Unit Agreement                            Operator/Waking Interest Owner        held by production                  included in Schedule E/F
      2.21 Orange County. Ul           Unit Operating Agreement                  Operator/Working Interest Owner   held by Uni[Agreement                   included in Schedule E/F
      2.22 Kern County,CA              Facility Air Permit To Operate            Permitee                                                                  San Joaquin Valley Air Pollution Wntrol District                  349A6 flyover Court, Bakefield, CA 93x06
      2.23 Kern County,CA              [ommertial Modular Registration           Permitee                                                                  Department of Housing &Community Development                      2700 M Street,Suite 250, Bakersfield, CA 93301-2370
      2.2< Kern County, CA              Generation of Haz Waste EPA-ID           Permitee                                                                  Department of Tozic Subrtance Control                             PO Box 806,Sacramento, CA 95832-0806
      215 Kern County, CA               Approvals/Project Permits To Conduct     Permitee                                                                  Department of Conservation Division Ot Oil, Gas and Geothermal    801 K St., MS 24-03, Sacramento, CA 95814
                                        Well Ooerotions                                                                                                    Rewurces
                                                                                                                                                                                                                                                                                                               Main Document




      2.26   Kern County, CA            Permit To Operate Regulated Materials    Permi[ee                                                                  Public Health Services Environmental Health Div.                  2700 M Street,Suite 300, Bakersfield, CA 93301-2370
O
      2.27   orange County, CA          Gude Oil Wells (5-28)                    Permitee                                                                  South Was[ Aif Quality Management Dis[ric[                        21865 Copley Drive, Diamond Bar, CA 91765
      2.26   Orange County, CA          iatili[y Air Permit To Opero[e           Permitee                                                                  South Coast Air Quality Management District                       31865 Copley Drive, Diamond Bar, CA 91765
      2.29   Orange[Aunty, CA           Oil Storage Tanks Buzineu License        Permi[ee                                                                  Cry of Placentia                                                  x01 E. Chapman, Vlacentia, CA 926)0
V1    230  Orange County, CA            Oil Wells Busineu Certifote              Permitee                                                                  Crty of vorba Linda                                               4865 Caw Loma Ave., Yorba Linda, CA 92886
      2.31 Orange County, CA            Fire Authority Permit                    Permitee                                                                  02nge Counly Fire Authority                                       I Fire Authority Road,Irvine ,CA 92602
      2.32 Orange County, CA            Approvals/Project Permits To WnduR       Permitee                                                                  Departrnent of Conservation Division Of Oil, Gas and Geothermal   801 K St., MS 24-03,Sacramento, CA 95814
                                        Well Operations                                                                                                    Resources
      2.33 Orange County, CA            Generation of Haz Waste EPA-ID           Permitee                                                                  Department of Towc Substance Control                              PO Boz 806,Sauamento,CA 95812-0806
      2.34 Orange County, CA            CUPA Haz Mat Disclosure                  Permitee                                                                  Oange County Health Care Agency                                   1241 East dyer Rd., Suite 120,Santa A'e,fA 92:05
      2.35 Orange County, CA            Permit To Operate Air Pressure Tank      Permitee                                                                  State of California DOSH                                          1515 Gay Sc., Suite 1302,Oaklantl, CP.~a612
      236 Orange County, Gl             Permit To Operate Air Pre55ure Tank      Permitee                                                                  State of California DOSH                                          1515 Clay St., Suite 1302,Oakland, CA 54612
      2.37 Orange County, CA            Permit To OOerate Air Pre55ure Tank      Permitee                                                                  State of California DOSH                                          1515 Clay Sc,Suite 1302,Oakland, CA 54632
      2.38 Orange County, CA            Permit 7o Operate Air Vressure Tank      Permitee                                                                  State of Ulifornia DOSH                                           1515 Clay St,Suite 1302,Oakland, CA 54612
                                                                                                                                                                                                                                                                                                                                 Page 17 of 26




      2.39 Santa Barbaro County, CA     Permit to Operate                        Permitee                                                                  Santa Barbara County Air Collation Control District               260 North Antonio Road, Suite A Santa Barbara,[493110
      2.40 Santa Barbars County, CA     Storm Water Permit/VJaste Pile           Permiree                                                                  Central Coast Regional Water Quality Control Board                895 Aerovista Place,Suite 101,San Luis Obispo,:A 93603-7906
                                        Management Facility/Road Proietts
      2.41 Santa Barha2 County,CA       Generation of Haz Waste EPA-ID           Permitee                                                                  Department of Tobc Substance Control                              PO Boz 806,Sacremento,CA 95812-OBC6
      2.x2 Santa Barbara County,GA      Mnual Hazardous Materials Permit         Permitee                                                                  Santa Barbara County Environmental Health Services                2125 5. Centerpointe Parkway,Suite 333, Unta Maria,lA 93455
      2.43 Santa Barbara County, CA     Hot Work Permit / Facility Fire Fermit   Permitee                                                                  Santa Barbara County Fire Department                              YA10 Cathed2l Oaks Rd., Santa Barbarz, Cq 93110
      2.AA Santa Barbara County, Ul     Unified Progrsm Facility permit          Pertnitee                                                                 Santa Barbara County HazmaVEnvironmental Health Services          2125 5. Centerpointe Parkway,Suite 333, Santa ~Aaria,fA 93455
      2.45 Santa Barbara County,CA      Permit[o Operate Air Pressure Tank       Permitee                                                                  State of California DOSH                                          1515 Clay Sc, Suite 1302, Oakland, CA Sa612
      2.46 Santa Barbara County, CA     Electnwl Maintenance Permit              Permitee                                                                  Santa Barbara County Building &Safety Division                    123 E, Anapamu Street, Santa Barbara, CA 9310.
      2.x7 Santa Barbara County, CA     Land Use Permit                          Permitee                                                                  Santa Barhara County Planning &Development Dept                   123 E. Anapamu Street,Santa Barbara,CA 9310.
      2.48 Santa Barbara County, CA     Approvals/Project Permits To Conduct     Permitee                                                                  Department of Conservation Division Of Oil, Gas and Geothermal    801 K St., MS 24-03, Sacramento, CA 95814
                                        W¢II OoPrdtiOnS                                                                                                    ReSourte5
                                                                                                                                                                                                                                                                                                               Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50
                                                                                                                                                                                                                                                                                                                                       Desc
                                                         Case 9:19-bk-11573-MB                           Doc 171 Filed 09/09/19 Entered 09/09/19 08:34:12                                                                          Desc
                                                                                                         Main Document    Page 271 of 316
        Debtor: HVI Cat Canyon, Inc.                                                                                                                                                                                                              Case number (if known)19-32857
                                                                                                                           Attachment[o Schedule G
                                                                                                                                (Page 2 of Z)




         2.49 Kern County, CA               License Agreement 9/24/07                Lessee (Grantee)                                    Aera Energy, LLC                                         10000 Ming Ave., Bakersfield, CA 93311
         2.50 Orange County.~               Surface Lease 3/1/71, Book 9701,Page 381 Lessee Grantee)                                     Frank and Sylvia Boisseranc                              300 W.Paseo De Cristobal, San Clemerte, CA 9<672

         2.51 Oange County,CA               Surtace Rental Agreement 12/31/71, Book   Lessee (Grantee)                                   Buganko                                                  PO Boz 8692, Mammoth Lakes, CA 93516
                                            11056. Pa¢e 1473
         2.52 Orange County, CA             Agreement 7/7/72                          Lessee(Grantee                                     Lois Etchandy                                            140 Strada Place, Anaehim, U 92807
         2.530range County, C4              agreement 7/1/72                          Lessee (Grantee)                                   Dominique C Etchandy                                     772 W.Town & Wuntry Rd., Orange G 92868
         2.54 Orenge County, CA             Agreement 7/1/72                          Lessee (Grantee)                                   R.D. Ehhancy Trus[ee                                     315 5. Via Montenaro,Anaheim,fA 92307
         2.55 Orange County, CA             Agreement 7/1/R                           Lessee (Grantee)                                   State Colle6e. LLC                                       2345 NW Hayes Ave., Corvallis, OR 97330
         2.56 Orange County, CA             Grant of Easement and Surface Use         Lessee (Grantee)                                   Guarantee Royaltes, Inc. and Wor liquidating Assoc.      4640 Admiralty Way,Suite 70D, Marina Del Rey, CA 90292
                                            3/2/09. k2009000143928
         2.57 Orange County, CA             Surface Lease 2/9/71, Boo 10368,Page 53   Lessee (Grantee)                                   Frederick D. Thomson,Jr                                  826 Avalon Ct.,San Diego, CA 92109

         2.58 Orange County, CA             Surface lease 2/9/71, Boo 10368,Page 53 Lessee (Grantee                                      Leigh T. Medema                                          3401 Cauina Circle Unit A, Highlands Ranch, C080126
                                                                                                                                                                                                                                                                                                           Case 9:19-bk-11573-MB




         2.59 Orange County, CA             Surface lease 2/9/71, Boo 10368,Page 53 Lessee (Grantee)                                     Michael McLaughlin                                       3840 N. Woodridge Way, Flagstaff, AZ 88004

         2.60 Orange County.CA              Surface Lease Z/9/71, Boo 10368,Page 53 Lessee (Grantee)                                     Tim McLaughlin                                           1127 Buckingham Df., #F, Costa Mesa,CA 92626

         2.61 Orange County, CA             Surface Lease Z/9/71, Boo 10368,Page 53 Lessee (Grantee)                                     Sean Mctaughlin                                          173015pringdale St., Apt 125, Huntin€ton Beach, CA 92649

         2.62 Santa Barbara County, CA      Pipeline lease                            Lessee (Grantee)                                   Adam Family Trust                                        21015inton Rd., Santa Maria, CA 93456
         2.63 Santa Barbara County, CA      License Agreement 9/5/2000                Leszee (Grantee)                                   Orcutt Fee, LLC                                          1555 Orcutt Hill Rd., Orcutt, CA 93455
         2.W Santa Barbara County, CA       MC-70021 Easement and Right of Way        Lessee (Grentee)                                   Marianne Friedl                                          2053 A Street,Santa Maria,CA 93655
                                            Aereement 12/19/83
         2.65   Santa Barbara County, CA    Right of Way Agreement 3/19/64            Lessee (Grantee)                                   CMT,LLC                                                  865 Sage Crest Rd., Santa Maria, CA %S55
         2.66   Santa Barbara County, CA    MC7~1119 Righi of Way Agreement           Lessee (Grantee)                                   Manfred Sander                                           PO Box 593,Santa Maria,CA 93456
         2.67   Santa Barbara County, CA    MC66162 Surface Lease                     Lessee (Gronree)                                   E&B Natural Resources                                    1600 Norris Rd., Bake~eld,CA 93306
         2.6a   Santa Barbara County. CA    Surface Lease Agreement 12/3/95           Lessee (Grantee)                                   Grundoon, LLC                                            fi20 McMurray Rd., Buellton, CA 93427
         2.69   Santa Barbara County, CA    Letter of Authorization 8/20/43           Lessee (Grantee)                                   Morganti Ranch                                           PO Box 2075,Orcutt, CA %457
                                                                                                                                                                                                                                                                                   Main Document




         2.70   Santa Barbara County, CA    Agreement 12/29/65                        lessee (Grantee)                                   Railroad Management Company                              PO Box 678161 Dallas, T% 75267
^        2.71   SanCa Barbara County, CA    Right of Way Agreement 11/9/01            Lessee(G2ntee)                                     Paul T. Righetti                                         7476 Gaciosa Rd., Santa Maria, CA 93<55
`  •~    2.72   Santa Barbara County. CP.   Right of Way Agreement 11/9/01            Lessee(G2ntee)                                     Paul A Righetti. R. Fowler & Tmothy Righetii, Trustees   7476 Grociosa Rd., Santa Maria, CA 93055
F...~    2.73   Santa Barbara County, CA    Right of Way Agreement 11/9/01            Lessee (Grantee)                                   Righ¢tti Family Trust                                    7476 Graciosa Rd., Santa Maria, CA 93x55
/'7~     2.74   Santa Barbara Caunry, CA    Right of Way Agfeement 11/9/01            Lessee(G2ntee)                                     Pyche 2000 Trust                                         J476 Grariasa Rd., Santa Maria, Cq 93e55
vJ       2.75   Santa Barbara CounTy, CA    Right of Way Agreement 11/23/92           1e55ee (Grantee)                                   JudyA Rogers                                             PO Box 236, Santa Maria,CA 93456
         2.76   Santa Barbara County, CA    Right of Way Agreement 11/23/92           Lessee (Grantee)                                   Ronald H. Souza,Jr.                                      PO Box 23x, Santa Maria,fA 93456
         2.77   Santa Barbara County, CA    Right of Way Agreement 11/23/92           Lessee (Grantee)                                   Michael 1. Souza                                         PO Box 2337, Orcutt, CQ 93457
         2.78   Santa Barbara County, CA    Right of Way Agreement                    Lessee (Grantee)                                   Roland and Sally Miller                                  3028 Sandy HiII Lane,Santa Maria, CA 93455
         2.79   Santa Barbara County, CA    MC-70033 Right of Way Agreement 5/1/78    lessee (Grantee)                                   Bruce &Julie Gordon                                      2935 E. Clark Ave.,Santa Maria,CA 9355

         2.80 Santa Barbara County, CA      MC-70038 Right of Way Agreement 5/3/78 Lessee (Grantee                                       Nodlew,Inc                                               PO Box 366, Santa Maria,0493456

         2.81 Santa Barbara Caunry, CA      Right of Way Agreement 11/14/92           Lessee (Grantee)                                   Jack &Georgette Garvin and George &Catherine Steele      3501 Telephone Rd., Santa Maria, CA 93454
                                                                                                                                                                                                                                                                                                     Page 18 of 26




         2.82 Santa Barbara County,fA       M[6575-2 Right of Way Agreement           Lessee (Grantee)                                   Donald and Richard Vincent                               230 Winchester Canyon Rd., Goleta,f~ 93117
                                            12/19/91
         2.83 Santa Barbara County, CA      VO-RW-1                                   Le55ee (Grantee)                                   Bradley Land Company                                     PO Box 1932,Santa Maria,CA 93456
         2.84 Santa Barbara County, CA      VO-RW-6                                   Lessee (Grantee)                                   Bradley Wnd Company                                      PO Bo% 1932,Santa Maria,CA 93456
         2.85 Santa Barbara County, CA      VO-RW-4                                   Lessee (Grantee)                                   Bradley Land Company                                     PO Box 1932,Santa Maria,CA 93456
         2.86 Santa Barbara County, CA      SMVC-6 Amend to ROW                       Lessee (Grantee)                                   Bradley Land Company                                     PO Boa 1932,Santa Mafia,CA 93456
         2.87 Santa Barbara County,fA       MC-70117 ROW Agree                        Lessee (Grantee)                                   Bradley Land Company                                     PO Box 1932,Santa Maria,CA 93456
         2.88 Santa Barbara County, CA      MC-6569-1ROW Agree dtd                    Lessee (G~antee)                                   Bradley Land Company                                     PO Box 1932,Santa Maria, CA 93456
         2.89 Santa Barbara County, CA      MG65315                                   Lessee (Grantee)                                   Bradley Land Company                                     PO 8az 1932,Santa Maria, G49345fi
         2.90 Santa Barbara County, CA      nnC-06562                                 Lessee (Grantee)                                   Bradley Land Company                                     PO Box 1932, Santa Maria,0493456
         2.91 Santa Barbara County,CA       MC-06559                                  Lessee (Grantee                                    Bradley Wnd Company                                      PO Boz 1932, Santa Maria, CA 93456
         2.92 Santa Bafiara County,CA       ROW Agreement MC 6561                     Lessee (Grantee)                                   Bradley Land Company                                     PO Box 3932, Santa Maria, G4 93456
         2.93 Santa Barbara County,CA       ROW Agreement MC 65741                    Lessee (Grantee)                                   Bradley Wnd Company                                      PO Boz 1932, Santa Maria, CA 93456
         2.94 Santa earhara County, CA      ROW Agreement MC-06565                    lessee (Grantee)                                   Bredley Land Company                                     PO Box 1932, Santa Mafia, G4 93456
         2.95 Santa Barbara County.~        MC-6586                                   1e55ee (Grantee)                                   Bradley Land CAmpany                                     PO Box 1932,Santa Maria, C4 93456
         2.965anta 8arhars County,CA
                                                                                                                                                                                                                                                                                   Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50




                                            $MVG2A&2B                                 LetSee(Grantee)                                    Bradley Land Company                                     PO Box 1932, Santa Maria, CA %456
         2.97 Santa Barbara Courtly, CA     ROW Agreement SMV 57576                   Lessee (Grantee)                                   Bradley Land Company                                     PO Box 1932,Santa Maria,CA %456
         2.98 Santa Barbara County, CA      Shell Letter AgreementMC-06589            Lessee (Grantee                                    Bradley Land Company                                     PO Box 3932, Santa Maria, CA 93456
         2.99 Santa Barbara County, CA      Lease Agreement 3/1/07                    Tenant                    vergreen                 GLR, LLC                                                 45 Rockefeller PIaEa, Suice 2410, New lbrk NY 10111
        2.100                               Settlement Agreement                      Operator                 12/33/2019 Notice 0011    Ulifomia's Oept. of Conservation, Division Of Oil &Gas   801 K St., MS 2403,Sacramento, CA 95814
        2.101                               Settlement Agreement                      Payor                12 installments               Hunton Andrews Kurth LLP                                 600 Travis Street, Suite 4200, Houston,T% 7700?
                                                                                                                                                                                                                                                                                                           Desc




        2.302                               Settlement Agreement                      Payor                 3insiallmenu                 Brian Conan                                              2990 Lichen Place, Templeton, CA 93465
        2.103                               Settlement Agreement                      PayOt                 2in5faliment5                Pacific Petroleum Company                                P.O. Box 2646, Orcutt, CA 93457
Case 9:19-bk-11573-MB   Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50   Desc
                        Main Document     Page 19 of 26




                               EXHIBIT 2
     Case 9:19-bk-11573-MB             Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                               Desc
                                       Main Document     Page 20 of 26




                                           AMEI~tD~ll ANll R~STATE~?
                                         GFN~RAIG c4c ADMINISTRATIVE
                                            SER'V~C~GS AGIt~EM~NT

               This Amended ai d Restated General &Administrative Services Agf'eement("Agreement") is
       entered into effective this 1ST day of July, 2019 by and between GIT, Inc., a Colorado corporation,
      ("Consultant") and HVI Cat C1ny~n,Inc., a Colorado corporation,("Client"). Cunsuita~jt and Client sI~all
       sometimes be referred to herein, to;et(7er, as ttte "1?arties".

                                                       RENTALS

              WI-iERCAS, the Parties were parties to that certain General &Administrative Services
      Agi•ecment entered into on April 7, 2011 acid effective August 1, 2009 acid tale Fii•st Amendment tliei~eta
      entered into on February 10, 2015 and effective 3anuary 1, 201 S to meinoria[ize the terms and conditions
      oFConsuItant praviciing to Client general and administrative services including, without limitation, legal,
      financing, ~.ccounting, administrative / huma~i resources, insurance, IT, cornplia~lce /safety, }and
      management including buy/sell transactions, and other services (the"G&A Services") end Client paying
      to Consultant consideration far said G&A Services; and

              WHEREAS,the Parties desire to amend and restate the terms and conditions related to G&A
      Services provided by Consultant and tl~e consideration paid (~y Client therefor.

               NOW,THER~F~R~, in consideration of the preiizises and mutual covenants contained herein,
      tl~e receipt and adequacy of which is hereby mutually acknowledged, the Parties agree as follows:

          1. SeE•vices. Client continues to retain Consultant to provide G&A Services, and Consultant
      continues to accept such engagement upon the tez•ms and conditions herein set forth.

          2. Teem of Agreement. This Agreement shall continue mozrth-to-mouth subject to cancellation by
      either party with thirty (30)days' written notice to the other party.

          3. Consideration. Por Consultazit's time and costs expended in providing the G&A Services
••    described herein, Client agrees to pay monthly to Consultant the total general and administrative expenses
      actually incurred by Consultant on Client's behalf in the prior month. At tl~e end of the fallowing month,
      the total general and administrative expenses actually incurred by Consultant shall be allocated to Client
      based upon Client's ~~tunber of employees ciu~•in~ said ~arior month in addition to any expenses incurred
      on Client's behalf.

          4. Consultant as independent contractor. ConsGiltant is an independent contractor and is not an
      employee, partner, or joint venturer of Client far any purpose, and in its capacity as an independent
      contractor, Consultant has no fiduciary obligation, expressed or implied, ~x~ith regard to Client. Consultant
      shall have no authority to bind Client without Client's e.cpress written consent. Except as otherwise
      provided herein, Consultant shall control the time, location and manner oFthe services that Consultant
      provides to Client.

          5. Taxes. Consultlnt shall be solely responsible for and shall make proper and timely payment of
      any withholding or other taxes required by law, and Consultant hereby agrees to indemnify Client against
      any olaims, liabilities or expenses that Client incurs as a result ~f Consultant's breach of its obligations
      under this paragraph 5.

                                                                         ,~"~^




                                                       0~7                     SIT
Case 9:19-bk-11573-MB              Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                               Desc
                                   Main Document     Page 21 of 26




     6. Use ofInformation. Client will furnish to ConsEiltant such infat•mation as Consultant reasonaUl}~
 requests for purposes of providing G&A Services under this Agreement(the "lnformltion"). Client
 c•ecognizes and confirms that Consultant assumes no responsibility for the accuracy and completeness of
 the Information and will be using and relying upon the Information (and information available from
 generally recognized public sources) without assuming responsibility for independent verification or
 independent evaluation of any of tl~e InFarmation.

      7. Notice. Any request for services may be made in writing or verb~tly by telephone or meeting.
 Notwithstanding the foregoing, notices to be given he►•eunder by either party to the other shall be
 effectuated in writing either by hand delivery, courier or electronic mail delivery or by mail registered or
 certified, postage prepaid, with return receipt requested. I~toiices shall be addressed to the Parties at the
 addresses set forth below oi• to such other• addt•esses as either CIient oi• Consultant ma}~ designate by
 writte~l iiatice to each other•.

     8. Attor«evs' Fees. If either party shall bring an action to enforce the terms of this Agreement, the
 prevailing parry shall be entitled to jecover its attorneys' fees and costs from the unsuccessfii[ party.

    9. Waiver of breach. The wliver by either party to a breach of any peovision in this Agc•eement
 cannot operate or be construed as a waiver of any subsequent breach by either party.

     10. Severability. The invAliclity or unenforceability of any pa~~ficular provision in this Agreement
 shill not affect the other provisions hereof, and this Agreement shall be construed in all respects as if the
 invalid or unenforceable provision were omiteed.

     11. entire Agreement. Except as atl~erwise provided herein, this Agreement covers the entire
 understanding of the Parties as to the provision of services by Consultant, supe►•seding all prior
 w~derstandings and agreements, and no modifications or amendment of its terms and conditions shall be
 effective unless in writing and signed by the Parties or their resE3ective duly authorized agents.

      12. Counterparts. Sibnatares. This Agreement maybe executed in counterparts, all of which shall be
 considered one and the same agreement and shall become effective when counterparts have been signed
 by each party and delivered. to the oll~er party. This Agreement, once executed by a party, may be
 delivered to the other• party liei•eto by facsimile or email t~•ansmission of a copy of this Agreement bearing
 the signature of the panty so delivering this Agreement.

      13. Headings. The headings of this Agreement are for convenience of reference and shall not form
 part of, or affect the interpretation of, this Agreement.

     14. Governing law. This Agreement shall be interpreted, construed and governed according to the
 taws of the State of California. The Parties hereto hereby submit to the exclusive jurisdiction of the
 courts within the County of Santa Barbara with respect to any dispute arising tinder this Agreement, the
 agreements entered into in connection herewith or the transactions contemplated hereby or thereby.

     15. Successors and assigns. This Agreement shall be binding upon and inure to the beneCt of Client's
 successors and assigns. The Parties hereto agree that this Agreement shall pat be assignable by
 Consultant.

      16. Confidentiality. Because this engagement will from time to time involve legal issues relating to
 active or contemplated litigation to which Client is or may become a party, Consultant will be working
 closely with and under the direction of Client's legal counsel. Consultant's work will be used by Client's




                                                     U .~ 8
Case 9:19-bk-11573-MB             Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                               Desc
                                  Main Document     Page 22 of 26




 legal coui7sel in representing Client in such Iebat ~n~tters. Tl.~us, all such work and communications during
 this eilga~ement shall be treated as eonfde~itial, covered by the attorney work prodEict doctrine and
 sabject to the attorney client privilege. Consultant shall not disclose its work product or any
 com~riunicatian made during this engagement to any third party without the prior• written consent of
 Client's legal counsel.


    IN WITNESS Wl-IEItE01;, the uixdersignecl hive executed this Agreement as ofthe date and }'ear first
 above written.

 Consultant:                                                 Client:

 GIT,INC.                                                    HV I CAT CAIrIYON, INC.


                                                             8,~;                                        1
 ~Y~
   Ernesto Otivares, CFO                                                AIeY G. t rtrijevic, Pres/   0




                                                                    r


                                                        LJ
      Case 9:19-bk-11573-MB                    Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                                      Desc
                                               Main Document     Page 23 of 26



                                      PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE'S NOTICE OF MOTION AND MOTION FOR
ORDER AUTHORIZING THE REJECTION OF ADMINISTRATION AGREEMENT WITH GIT, INC.; MEMORANDUM OF
POINTS AND AUTHORITIES, DECLARATION OF MICHAEL A. MCCONNELL AND REQUEST FOR JUDICIAL NOTICE IN
SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On December 24,
2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                       D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On December 24, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                       D Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 24, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

BY PERSONAL DELIVERY BY ALSSI ON DECEMBER 26, 2019
The Honorable Martin R. Barash
U.S. Bankruptcy Court
21041 Burbank Blvd., Bin on 1S` Floor outside entry to Intake Section
Woodland Hills, CA 91367

                                                                                       ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

                                                                                                     v;
                                                                                                    r~
 December 24, 2019                        Beverly Lew                                                 ~ ('~
                                                                                                    '1
 Date                                     Printed Name                                          Signtre




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                  Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                                      Desc
                                             Main Document     Page 24 of 26


                                            ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF Ei,ECTRONIC FILING ("NEF")

William C Beall on behalf of Creditor GLR,LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson(a~loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast
Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central
Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party Interested Party                      dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf ofInterested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO,LLC                                kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.                          Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal
Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company                                b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney banning, Gill, Israel &Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell(TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                   F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                  Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                                      Desc
                                             Main Document     Page 25 of 26



Razmig Izakelian on behalf of Creditor GIT,Inc.                     razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.                           akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission                               john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@frieclmanspring.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Michael Authur McConnell(TR)                    Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG,London Branch                                 bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com,
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG,London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jPomerantz@pszjlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &
Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal
Reources
mitchell.rishe@doj.ca.gov

Sonia Singh on behalf of Trustee Michael Authur McConnell(TR)
ssingh@DamiingGill.com, danninggill@gmail.com,ssingh@ccf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.co
m

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of
Santa Baxbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.co
m


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                   F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 658 Filed 12/24/19 Entered 12/24/19 09:07:50                                      Desc
                                              Main Document     Page 26 of 26



Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.co
m

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG,London Branch
jtaylor@omm.com

John N Tedford,IV on behalf of Trustee Michael Authur McConnell(TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf ofInterested Party Courtesy NEF                                 bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT,Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust                            lshertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

Aaron E de Leest on behalf of Trustee Michael Authur McConnell(TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

2. S~RVrD I3Y UNITED STATES MAIL:
Debtor                                          Debtor                                             Capital Asphalt Production, Inc.
HVI Cat Canyon, Inc.                            HVI Cat Canyon,lnc.                                 and other affiliates of the Debtor
c/o Capitol Corporate Services, Inc.            630 Fifth Avenue, Suite 2410                       Susan M. Whalen, Esq.
36 S. 18th Avenue, Suite D                      New York, NY 10111                                 The Law Office of Susan M. Whalen
Brighton, CO 80601                                                                                 2806 Alta St./P. O. Box 938
                                                                                                   Los Olivos. CA 93441




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2Q12                                                                                    F 9013-3.1.PRC)OF.SERVICE
